DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 – 3, 5 – 10, 12 – 17, 19 and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 4 – 8, 10, 11, 13, 15, 17 and 18 of U.S. Patent No. 10,694,439 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent are directed to systems and methods for assignment of multi-access edge computing resources based on network performance indicators where the application and patent claim similar subject matter that are not patentably distinct from each other. 

For claim 2, U.S. Patent claims wherein the set of RU values includes one or more of: a value indicating a processing unit utilization rate, a value indicating an amount of memory available to the group of server devices, a value indicating an amount of capacity available to the group of server devices, a value indicating an amount of latency associated with a connection to the group of server devices, or a value indicating a weighted average of one or more of the value indicating the processing unit utilization rate, the value indicating the amount of memory available to the group of server devices, the value indicating the amount of capacity available to the group of server devices, or the value indicating the amount of latency associated with the connection to the group of server devices (see claim 7).

For claim 5, U.S. Patent claims wherein selecting the target base station comprises: selecting the target base station based on a particular link performance value, of the set of link performance values, satisfying a threshold link performance value (see claims 1 and 6).
For claim 6, U.S. Patent claims wherein selecting the target server device comprises: selecting the target server device based on a particular RU value, of the set of RU values, satisfying a threshold RU value (see claim 1).
For claim 7, U.S. Patent claims wherein selecting the target base station and the target server device comprises: generating a first performance score for the target base station based on a particular link performance value, of the set of link performance values, associated with the target base station; generating a second performance score for the target server device based on a particular RU value, of the set of RU values, associated with the target server device; assigning a first weight to the first performance score; assigning a second weight to the second performance score; generating a combined performance score based on the first weight, the first performance score, the second weight, and the second performance score; and selecting the target base station and the target server device based on the combined performance score (see claim 1).
For claim 8, U.S. Patent claims one or more processors configured to: receive, from at least one base station of a group of base stations in a communication range of the wireless communication device, a set of resource utilization (RU) values indicating an amount of available resources of a group of server devices that are capable of sharing resources to support a session of an 
For claim 9, U.S. Patent claims wherein the set of RU values includes one or more of: a value indicating a processing unit utilization rate, a value indicating an amount of memory available to the group of server devices, a value indicating an amount of capacity available to the group of server devices, a value indicating an amount of latency associated with a connection to the group of server devices, or a value indicating a weighted average of one or more of the value indicating the processing unit utilization rate, the value indicating the amount of memory available to the group of server devices, the value indicating the amount of capacity available to the group of server devices, or the value indicating the amount of latency associated with the connection to the group of server devices (see claim 11).
For claim 10, U.S. Patent claims wherein the one or more processors are further configured to: receive data identifying the target server device; and wherein the request to establish the session with the target base station includes the data identifying the target server device (see claim 13).
For claim 12, U.S. Patent claims wherein the one or more processors, when selecting the target base station, are configured to: select the target base station based on a particular link performance value, of the set of link performance values, satisfying a threshold link performance value (see claim 10).

For claim 14, U.S. Patent claims wherein the one or more processors, when selecting the target base station and the target server device, are further configured to: generate a first performance score for the target base station based on a particular link performance value, of the set of link performance values, associated with the target base station; generate a second performance score for the target server device based on a particular RU value, of the set of RU values, associated with the target server device; assign a first weight to the first performance score; assign a second weight to the second performance score; generate a combined performance score based on the first weight, the first performance score, the second weight, and the second performance score; and select the target base station and the target server device based on the combined performance score (see claim 8).
For claim 15, U.S. Patent claims one or more instructions that, when executed by one or more processors, cause the one or more processors to: receive, from at least one base station of a group of base stations in a communication range of the wireless communication device, a set of resource utilization (RU) values indicating an amount of available resources of a group of server devices that are capable of sharing resources to support a session of an application; determine a set of link performance values that are associated with links to the group of base stations; select, based on the set of RU values and the set of link performance values: a target base station from the group of base stations, and a target server device from the group of server devices; and provide to the target base station, and based on the selection of the target base 
For claim 16, U.S. Patent claims wherein the set of RU values includes one or more of: a value indicating a processing unit utilization rate, a value indicating an amount of memory available to the group of server devices, a value indicating an amount of capacity available to the group of server devices, a value indicating an amount of latency associated with a connection to the group of server devices, or a value indicating a weighted average of one or more of the value indicating the processing unit utilization rate, the value indicating the amount of memory available to the group of server devices, the value indicating the amount of capacity available to the group of server devices, or the value indicating the amount of latency associated with the connection to the group of server devices (see claim 18).
For claim 17, U.S. Patent claims wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: receive data identifying the target server device; and wherein the request to establish the session with the target base station includes the data identifying the target server device (see claim 15).
For claim 19, U.S. Patent claims wherein the one or more instructions, that cause the one or more processors to select the target base station, cause the one or more processors to: select the target base station based on a particular link performance value, of the set of link performance values, satisfying a threshold link performance value (see claim 17).
For claim 20, U.S. Patent claims wherein the one or more instructions, that cause the one or more processors to select the target server device, cause the one or more processors to: select the target server device based on a particular RU value, of the set of RU values, satisfying a threshold RU value (see claim 15).
Double Patenting
Claim(s) 4, 11 and 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 8 and 15 of U.S. Patent No. 10,694,439 B2 in view of Alabbasi et al. (US 2020/0404561 A1). 
For claim 4, U.S. Patent does not explicitly claim wherein the set of link performance values includes one or more of: a reference signal received power (RSRP) value, a reference signal received quality (RSRQ) value, a signal-to-interference plus noise ratio (SINR) value, a received signal strength indicator (RSSI) value, or a weighted average of one or more of the RSRP value, the RSRQ value, the SINR value, or the RSSI value.  Alabbasi from the field of communications similar to the U.S. Patent teaches reasonable channel quality may be identified via minimum threshold (.beta.) of measurement metrics, e.g., Reference Signals Received Power (RSRP), Reference Signals Received Quality (RSRQ), or Signal-to-Interference-plus-Noise Ratio (SINR). Assume that the radio network nodes in the first set G.sub.RCQ is sorted based on the aforementioned channel quality measure in ascending way (see paragraph 0094).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to obtain channel quality information of RSRP, RSRQ, or SINR as taught by Alabbasi to be claimed in the U.S. Patent.  The motivation for doing this is to provide for an efficient system where the optimal candidate is selected using the quality information.
For claim 11, U.S. Patent does not explicitly claim wherein the set of link performance values includes one or more of: a reference signal received power (RSRP) value, a reference signal received quality (RSRQ) value, a signal-to-interference plus noise ratio (SINR) value, a received signal strength indicator (RSSI) value, or a weighted average of one or more of the RSRP value, the RSRQ value, the SINR value, or the RSSI value. Alabbasi from the field of 
For claim 18, U.S. Patent does not explicitly claim wherein the set of link performance values includes one or more of: a reference signal received power (RSRP) value, a reference signal received quality (RSRQ) value, a signal-to-interference plus noise ratio (SINR) value, a received signal strength indicator (RSSI) value, or a weighted average of one or more of the RSRP value, the RSRQ value, the SINR value, or the RSSI value. Alabbasi from the field of communications similar to the U.S. Patent teaches reasonable channel quality may be identified via minimum threshold (.beta.) of measurement metrics, e.g., Reference Signals Received Power (RSRP), Reference Signals Received Quality (RSRQ), or Signal-to-Interference-plus-Noise Ratio (SINR). Assume that the radio network nodes in the first set G.sub.RCQ is sorted based on the aforementioned channel quality measure in ascending way (see paragraph 0094).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to obtain channel quality information of RSRP, RSRQ, or SINR as taught by Alabbasi to be claimed in the U.S. Patent.  The motivation for doing this is to provide for an efficient system where the optimal candidate is selected using the quality information.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 – 6, 8, 9, 11 – 13, 15, 16 and 18 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alabbasi.
For claim 1, Alabbasi teaches receiving, by a wireless communication device and from at least one base station of a group of base stations in communication range of the wireless communication device, a set of resource utilization (RU) values indicating an amount of available resources of a group of server devices that are capable of sharing resources to support a session of an application (see paragraph 0078; amount of computational resources available for serving the wireless device and see paragraph 0084; network unit 140 may determine the computational load measure, C.sub.LR, for the radio network node 110, 112, 112' in different ways. For example, the network unit 140 may determine the computational load measure); determining, by the wireless communication device, a set of link performance values that are associated with links to the group of base stations (see paragraph 0078; a quality of a radio 
For claim 2, Alabbasi teaches wherein the set of RU values includes one or more of: a value indicating a processing unit utilization rate, a value indicating an amount of memory available to the group of server devices, a value indicating an amount of capacity available to the group of server devices, a value indicating an amount of latency associated with a connection to the group of server devices, or a value indicating a weighted average of one or more of the value indicating the processing unit utilization rate, the value indicating the amount of memory available to the group of server devices, the value indicating the amount of capacity available to the group of server devices, or the value indicating the amount of latency associated with the connection to the group of server devices (see paragraph 0078; amount of computational resources available for serving the wireless device and see paragraphs 0084 – 0088; network unit 140 may determine the computational load measure, C.sub.LR, for the radio network node 110, 112, 112' in different ways. For example, the network unit 140 may determine the computational load measure).
For claim 4, Alabbasi teaches wherein the set of link performance values includes one or more of: a reference signal received power (RSRP) value, a reference signal received quality (RSRQ) value, a signal-to-interference plus noise ratio (SINR) value, a received signal strength indicator 
For claim 5, Alabbasi teaches wherein selecting the target base station comprises: selecting the target base station based on a particular link performance value, of the set of link performance values, satisfying a threshold link performance value (see paragraph 0079; determining a first set of radio network nodes 110, 112, 112' having a quality of a radio channel to the wireless device 120 above a threshold value and see paragraph 0094; reasonable channel quality may be identified via minimum threshold (.beta.) of measurement metrics, e.g., Reference Signals Received Power (RSRP), Reference Signals Received Quality (RSRQ), or Signal-to-Interference-plus-Noise Ratio (SINR). Assume that the radio network nodes in the first set G.sub.RCQ is sorted based on the aforementioned channel quality measure in ascending way).
For claim 6, Alabbasi teaches wherein selecting the target server device comprises: selecting the target server device based on a particular RU value, of the set of RU values, satisfying a threshold RU value (see paragraph 0078; amount of computational resources available for serving the wireless device and see paragraph 0084 – 0088; network unit 140 may determine the computational load measure, C.sub.LR, for the radio network node 110, 112, 112' in different ways. For example, the network unit 140 may determine the computational load measure).

For claim 9, Alabbasi teaches wherein the set of RU values includes one or more of: a value indicating a processing unit utilization rate, a value indicating an amount of memory available to the group of server devices, a value indicating an amount of capacity available to the group of server devices, a value indicating an amount of latency associated with a connection to the group of server devices, or a value indicating a weighted average of one or more of the value indicating the processing unit utilization rate, the value indicating the amount of memory available to the group of server devices, the value indicating the amount of capacity available 
For claim 11, Alabbasi teaches wherein the set of link performance values includes one or more of: a reference signal received power (RSRP) value, a reference signal received quality (RSRQ) value, a signal-to-interference plus noise ratio (SINR) value, a received signal strength indicator (RSSI) value, or a weighted average of one or more of the RSRP value, the RSRQ value, the SINR value, or the RSSI value (see paragraph 0094; reasonable channel quality may be identified via minimum threshold (.beta.) of measurement metrics, e.g., Reference Signals Received Power (RSRP), Reference Signals Received Quality (RSRQ), or Signal-to-Interference-plus-Noise Ratio (SINR). Assume that the radio network nodes in the first set G.sub.RCQ is sorted based on the aforementioned channel quality measure in ascending way).
For claim 12, Alabbasi teaches wherein the one or more processors, when selecting the target base station, are configured to: select the target base station based on a particular link performance value, of the set of link performance values, satisfying a threshold link performance value (see paragraph 0079; determining a first set of radio network nodes 110, 112, 112' having a quality of a radio channel to the wireless device 120 above a threshold value and see paragraph 0094; reasonable channel quality may be identified via minimum threshold (.beta.) of measurement metrics, e.g., Reference Signals Received Power (RSRP), Reference Signals Received Quality (RSRQ), or Signal-to-Interference-plus-Noise Ratio (SINR). Assume 
For claim 13, Alabbasi teaches wherein the one or more processors, when selecting the target server device, are configured to: select the target server device based on a particular RU value, of the set of RU values, satisfying a threshold RU value (see paragraph 0078; amount of computational resources available for serving the wireless device and see paragraph 0084 – 0088; network unit 140 may determine the computational load measure, C.sub.LR, for the radio network node 110, 112, 112' in different ways. For example, the network unit 140 may determine the computational load measure).
For claim 15, Alabbasi teaches one or more instructions that, when executed by one or more processors, cause the one or more processors to (see paragraphs 0168 – 0171): receive, from at least one base station of a group of base stations in a communication range of the wireless communication device, a set of resource utilization (RU) values indicating an amount of available resources of a group of server devices that are capable of sharing resources to support a session of an application (see paragraph 0078; amount of computational resources available for serving the wireless device and see paragraph 0084; network unit 140 may determine the computational load measure, C.sub.LR, for the radio network node 110, 112, 112' in different ways. For example, the network unit 140 may determine the computational load measure); determine a set of link performance values that are associated with links to the group of base stations (see paragraph 0078; a quality of a radio channel to a wireless device and see paragraph 0094; candidate radio network nodes having a reasonable Radio Channel Quality (RCQ) to the wireless device, e.g. the wireless device 120, wishing to perform handover. A reasonable channel quality may be identified via minimum threshold (.beta.) of measurement metrics, e.g., 
For claim 16, Alabbasi teaches wherein the set of RU values includes one or more of: a value indicating a processing unit utilization rate, a value indicating an amount of memory available to the group of server devices, a value indicating an amount of capacity available to the group of server devices, a value indicating an amount of latency associated with a connection to the group of server devices, or a value indicating a weighted average of one or more of the value indicating the processing unit utilization rate, the value indicating the amount of memory available to the group of server devices, the value indicating the amount of capacity available to the group of server devices, or the value indicating the amount of latency associated with the connection to the group of server devices (see paragraph 0078; amount of computational resources available for serving the wireless device and see paragraphs 0084 – 0088; network unit 140 may determine the computational load measure, C.sub.LR, for the radio network node 110, 112, 112' in different ways. For example, the network unit 140 may determine the computational load measure).
For claim 18, Alabbassi teaches wherein the set of link performance values includes one or more of: a reference signal received power (RSRP) value, a reference signal received quality (RSRQ) value, a signal-to-interference plus noise ratio (SINR) value, a received signal strength indicator (RSSI) value, or a weighted average of one or more of the RSRP value, the RSRQ value, the SINR value, or the RSSI value (see paragraph 0094; reasonable channel quality may be identified via minimum threshold (.beta.) of measurement metrics, e.g., Reference Signals Received Power (RSRP), Reference Signals Received Quality (RSRQ), or Signal-to-
For claim 19, Alabbasi teaches wherein the one or more instructions, that cause the one or more processors to select the target base station, cause the one or more processors to: select the target base station based on a particular link performance value, of the set of link performance values, satisfying a threshold link performance value (see paragraph 0079; determining a first set of radio network nodes 110, 112, 112' having a quality of a radio channel to the wireless device 120 above a threshold value and see paragraph 0094; reasonable channel quality may be identified via minimum threshold (.beta.) of measurement metrics, e.g., Reference Signals Received Power (RSRP), Reference Signals Received Quality (RSRQ), or Signal-to-Interference-plus-Noise Ratio (SINR). Assume that the radio network nodes in the first set G.sub.RCQ is sorted based on the aforementioned channel quality measure in ascending way).
For claim 20, Alabbasi teaches wherein the one or more instructions, that cause the one or more processors to select the target server device, cause the one or more processors to: select the target server device based on a particular RU value, of the set of RU values, satisfying a threshold RU value (see paragraph 0078; amount of computational resources available for serving the wireless device and see paragraph 0084 – 0088; network unit 140 may determine the computational load measure, C.sub.LR, for the radio network node 110, 112, 112' in different ways. For example, the network unit 140 may determine the computational load measure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alabbasi in view of Stauffer et al. (US 2019/0387448 A1; hereinafter “Stauffer”).

For claim 10, Alabasi teaches all of the claimed subject matter with the exception of wherein the one or more processors are further configured to: receive data identifying the target server device; and wherein the request to establish the session with the target base station includes the data identifying the target server device. Stauffer from the field of communications similar to that of Alabbasi teaches the user device requests to be authorized to use the ECS 214. The user device 102 sends an Edge Compute Authorization message to an Edge Compute Management Server (ECMS) to request access to resources of the ECS 214. The ECMS determines if the requested resources are available and sends an Edge Compute Grant (ECG) message to the user device 102 indicating that access to the ECS 214 resources are authorized or denied. If access to the ECS resources are authorized, the ECMS also sends the ECG message to the ECS 214 to indicate to the ECS 214 that the user device 102 is authorized to use the resources of the ECS (see paragraph 0037) and The EC-AMF 218 sends a User Application Context message to the user device 102 that includes the location of the edge compute server 214 where the applications and the data and context associated with the applications of the user device 102 are being transferred (see paragraph 0042).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to obtain the information of the server as taught by Stauffer for association to neighbor radio network as taught by Alabbasi.  The motivation for doing this is to provide for an efficient system by managing configuration and mobility for edge computing resources.
For claim 17, Alabasi teaches all of the claimed subject matter with the exception of wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: receive data identifying the target server device; and wherein the .

Allowable Subject Matter
Claim(s) 7 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2019/0021033 A1), Li et al. (US 2019/0268812 A1), Caldeahoven et al. (US 2019/0373516 A1) and Hassan Hussein et al. (US 2020/0178137 A1) are cited to show SYSTEMS AND METHODS FOR ASSIGNMENT OF MULTI-ACCESS EDGE COMPUTING RESOURCES BASED ON NETWORK PERFORMANCE INDICATORS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GARY MUI/Primary Examiner, Art Unit 2464